G7IGINAL                                  07/20/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: AF 06-0536


                                        AF 06-0536

                                                                                JUL 1 9 2022
                                                                                     Crr,r.:nwoocl
                                                                          Clerk cf 0....,7:-rerno
                                                                                                  court
                                                                                         kirmtana
IN THE MA11ER OF APPOINTMENT
                                                                  ORDER
TO THE DISTRICT COURT COUNCIL




      The term of Christine Kowalski, the Juvenile Probation Officer member of the
District Court Council, expired on June 30, 2022.
      Pursuant to § 3-1-1602, MCA, the Montana Juvenile Probation Officers Association
has nominated Christine Kowalski for reappointment as the Juvenile Probation Officer
member to the District Court Council.
      It is ORDERED that Christine Kowalski is hereby reappointed as a member of the
District Court Council to a three-year term expiring on June 30, 2025.
      The Clerk is directed to provide a copy of this Order to the Secretary of State, to
Christine Kowalski, to each member of the District Court Council, to the State Bar of
Montana, to Beth McLaughlin, Court Administrator, and to Shauna Ryan, Judicial
Educator at the Office of the Supreme Court Administrator.
                    ,
      DATED this L         day of July, 2022.


                                                              Chief Justice
    eS24 fir -41•IL


        Justices
                   e,




2